  EXHIBIT 10.2

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT, dated March 27, 2020 and effective as of February 26,
2020 (this “Agreement”), is made by and among Tri Capital Energy Corporation, a
Delaware corporation (“Tri Capital”) and Wookey Search Technologies Corporation,
a Delaware corporation (the “Securityholder”).

 

RECITALS

 

WHEREAS, the Securityholder holds 20 million shares of the common stock of
Regnum Corp., a Nevada corporation (the “Company” and the “Shares”) which it
purchased from Tri Capital pursuant to that certain Stock Purchase Agreement
dated February 26, 2020, by and between the Securityholder, as purchaser, and
Tri Capital, as seller (the “Stock Sale Agreement”);

 

WHEREAS, the consideration payable to Tri Capital pursuant to the Stock Sale
Agreement was (a) $50,000 in cash; and (b) a $400,000 Secured Promissory Note
(the “Note”); and

 

WHEREAS, the Securityholder desires to enter into this Agreement to provide
voting control over the Shares until such time as the Note has been repaid in
full.

 

Accordingly, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, for $10, the receipt and sufficiency
of which Securityholder acknowledges from Tri Capital, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement, intending to be legally bound,
agree as follows:

 

ARTICLE I.SHARES AND VOTING PROXY

 

1.1. The Shares. Any interest or other voting securities, or the voting rights
relating thereto, of the Company, that may be owned, held or subsequently
acquired in any manner, legally or beneficially, directly or indirectly, of
record or otherwise, by the Securityholder, other than the Shares, at any time
during the term of this Agreement as (a) a result of the ownership of the Shares
whether issued incident to any split, dividend, conversion, increase in
capitalization, recapitalization, merger, consolidation, reorganization, or
other transaction; and (b) any additional voting shares or other voting
securities of the Company, or the voting rights relating thereto, that may be
owned, held or subsequently acquired in any manner, legally or beneficially,
directly or indirectly, of record or otherwise, by the Securityholder from time
to time during the Term of this Agreement; shall be included within the term
“Shares” as used herein and shall be subject to the terms of this Agreement.

 

 

Page 1 of  6

Voting Agreement

 

 

 

1.2. Irrevocable Proxy and Power of Attorney.

 

1.2.1 Securityholder, by its entry into this Agreement, hereby constitutes and
appoints Tri Capital, with the power to act alone and with full power of
substitution, during and for the Term, as Securityholder’s true and lawful
attorney and irrevocable proxy, for and in the Securityholder’s name, place and
stead, to vote or act by written consent with respect to the Shares owned or
held by Securityholder as Securityholder’s proxy, and to execute all appropriate
instruments consistent with this Agreement on behalf of Securityholder, in all
proceedings in which the vote or written consent of the Securityholder may be
required or authorized by law during the Term (including, but not limited to
actual meetings of the stockholders of the Company and written consents to
action) regardless of whether such Securityholder actually attends any
applicable meeting or signs any applicable consent, or not (the “Proxy”).
Securityholder intends the foregoing Proxy to be, and it shall be, irrevocable
and coupled with an interest during the Term. All action to be taken on any
question shall be determined by Tri Capital, or its assigns, in its/their sole
discretion. Without limiting the foregoing, Securityholder shall deliver to Tri
Capital a duly executed Irrevocable Voting Proxy, which shall be irrevocable to
the fullest extent permissible by law, in the form attached hereto
simultaneously with the execution hereof.

 

1.2.2 The proxy and power granted by such Securityholder pursuant to this
Section 1.2 are coupled with an interest. The proxy and power will be
irrevocable for the Term hereof, and the vote (or action by written consent) of
Tri Capital (or its assigns), in its capacity as proxyholder, shall control in
any conflict between the vote (or action by written consent) of Tri Capital (or
its assigns), in its capacity as proxyholder, with respect to Securityholder’s
Shares and the vote (or action by written consent) of each such Securityholder
with respect to Securityholder’s Shares.

 

1.2.3 Securityholder agrees that, except as required under the Company’s
organizational documents, as soon as reasonably practicable prior to (i) any
meeting of the stockholders of the Company, however called, including any
adjournment, recess or postponement thereof, and (ii) the requested execution of
any written consent of the stockholders of the Company, Securityholder shall
notify Tri Capital in writing of such meeting or written consent and, in the
case of a meeting, deliver to Tri Capital any proxy card received by
Securityholder relating thereto. Tri Capital agrees that it shall exercise its
duty as proxyholder in accordance with the terms of this Section 1.2.

 

1.2.4 Securityholder hereby agrees that, except for this Agreement,
Securityholder (i) has not entered into, and shall not enter into at any time
while this Agreement remains in effect, any voting agreement or voting trust
with respect to any Shares and (ii) has not granted, and shall not grant at any
time while this Agreement remains in effect, a proxy, consent or power of
attorney with respect to any Shares, in the case of each of clause (i) and (ii),
that would prevent the Securityholder’s compliance with this Agreement.

 

1.3. Termination. The provisions of this Agreement shall terminate automatically
upon the payment in full of the Note (the “Term”).

 

1.4. Reservation of Rights. All other rights and privileges of ownership of the
Shares shall be reserved to and retained by Securityholder, except to the extent
expressly set forth herein.

 

 

Page 2 of 6

Voting Agreement

 

 

 

ARTICLE II.TRANSFERS

 

2.1. General Restrictions. Securityholder agrees that during the Term,
Securityholder shall not, and shall not permit anyone else to, (i) sell,
transfer, encumber, pledge, assign or otherwise dispose of any of the Shares,
(ii) deposit the Shares into a voting trust or enter into a voting agreement or
arrangement with respect to the Shares or grant any proxy or power of attorney
with respect thereto, or (iii) enter into any contract, option or other legally
binding undertaking providing for any transaction provided in (i) or (ii) hereof
(each a “Transfer”). Any Transfer not in accordance with this Section 2.1 shall
be deemed to constitute a Transfer by Securityholder in violation of this
Agreement, shall be void ab initio, and the Company shall not recognize any such
Transfer.

 

ARTICLE III.GENERAL PROVISIONS

 

3.1. Proxyholder’s Liability. Tri Capital, in its capacity as a proxyholder
pursuant to Section 1.2, shall not be liable for any error of judgment nor for
any act done or omitted, nor for any mistake of fact or law nor for anything
which Tri Capital may do or refrain from doing in good faith in its capacity as
a proxyholder, nor shall Tri Capital have any accountability hereunder, except
for its own bad faith, gross negligence or willful misconduct. Furthermore, upon
any judicial or other inquiry or investigation of or concerning Tri Capital’s
acts pursuant to its rights and powers as a proxyholder, such acts shall be
deemed reasonable and in the best interests of the Securityholder unless proved
to the contrary by clear and convincing evidence. The provisions contained in
this Section 3.1 shall survive the termination of this Agreement (or any
provision hereof).

 

3.2. Counterparts. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments hereto or thereto,
may be executed in one or more counterparts, all of which shall constitute one
and the same instrument. Any such counterpart, to the extent delivered by means
of a facsimile machine or by .pdf, .tif, .gif, .jpg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”) shall be treated
in all manner and respects as an original executed counterpart and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party, each
other party shall re-execute the original form of this Agreement and deliver
such form to all other parties. No party shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

 

3.3. Review of Agreement and Representations. Each party herein expressly
represents and warrants to all other parties hereto that (a) before executing
this Agreement, said party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel.

 

 

Page 3 of 6

Voting Agreement

 

 

 

3.4. Entire Agreement. This Agreement (including the exhibits and schedules
hereto and thereto) contain all of the terms, conditions and representations and
warranties agreed to by the parties relating to the subject matter of this
Agreement and supersede all prior or contemporaneous agreements, negotiations,
correspondence, undertakings, understandings, representations and warranties,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement. No representation, warranty, inducement,
promise, understanding or condition not set forth in this Agreement has been
made or relied upon by any of the parties to this Agreement.

  

3.5. Authority to Enter Into Agreement. Each of the parties to this Agreement
hereby represents and warrants to the other that it is duly authorized and
empowered to execute, deliver and perform this Agreement and the transactions
contemplated herein, and that such actions do not conflict with or violate any
provision of law, regulation, policy, contract, deed of trust or other
instrument to which it is a party or by which it is bound and that this
Agreement constitutes a valid and binding obligation of it enforceable in
accordance with its terms. Assuming the due authorization, execution and
delivery of this Agreement by the parties hereto and thereto, this Agreement
constitutes, the legal, valid and binding obligation of the parties enforceable
against each party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general equitable
principles.

 

3.6. Third-Party Beneficiary. Except for the Company’s rights hereunder to
reject a Transfer not in compliance with the terms of this Agreement, nothing in
this Agreement, express or implied, is intended or shall be construed to confer
upon, or give to, any person, firm, corporation or other entity other than the
parties hereto any remedy or claim under or by reason of this Agreement or any
terms or conditions hereof, and all of the terms, conditions, promises and
agreements contained in this Agreement shall be for the sole and exclusive
benefit of the parties hereto and the Company, as applicable.

 

3.7. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related thereto, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties, whether
arising in law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
Delaware without regard to its rules regarding conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.

 

3.8. Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns. The
Securityholder may not, directly or indirectly, assign any of its rights or
delegate any of its obligations under this Agreement, by operation of law or
otherwise, without the prior written consent of Tri Capital. Any purported
direct or indirect assignment in violation of this Section 3.8 shall be void and
of no force or effect.

 

 

Page 4 of 6

Voting Agreement

 

 

 

3.9. Submission to Jurisdiction; Service. Each party (a) irrevocably and
unconditionally submits to the personal jurisdiction of the federal or state
courts of Delaware, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that any actions or proceedings arising in connection with this
Agreement or the transactions contemplated by this Agreement shall be brought,
tried and determined only in such courts, (d) waives any claim of improper venue
or any claim that those courts are an inconvenient forum and (e) agrees that it
will not bring any action relating to this Agreement or the transactions
contemplated by this Agreement in any court other than the aforesaid courts.

 

3.10. Severability. If any term or other provision of this Agreement is held to
be invalid, illegal or incapable of being enforced by any rule of law or public
policy by a court of competent jurisdiction, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect, insofar as
the foregoing can be accomplished without materially affecting the economic
benefits anticipated by the parties to this Agreement. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law.

 

3.11. Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated by this Agreement. Each party to this
Agreement certifies and acknowledges that (a) no other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
and understands the implications of this waiver, (c) such party makes this
waiver voluntarily and (d) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 3.12.

 

3.12. Specific Performance. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any federal
or state court, this being in addition to any other remedy at law or in equity,
and the parties to this Agreement hereby waive any requirement for the posting
of any bond or similar collateral in connection therewith. The parties agree
that they shall not object to the granting of injunctive or other equitable
relief on the basis that there exists an adequate remedy at law.

 

3.13. Further Assurances. Securityholder hereby covenants that it will, whenever
and as reasonably requested by Tri Capital and at Securityholder’s sole cost and
expense, do, execute, acknowledge and deliver any and all such other and further
acts, deeds, assignments, transfers, conveyances, confirmations, powers of
attorney and any instruments of further assurance, approvals and consents as Tri
Capital may reasonably require in order to complete, insure and perfect the
terms and conditions of this Agreement, the Proxy and the rights provided in
connection with the Proxy.

 

 

Page 5 of 6

Voting Agreement

 

 

 

3.14. Stock Splits, Stock Dividends, etc. In the event of any issuance of shares
of the Company’s voting securities hereafter to Securityholder (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization or similar transaction), such shares shall
become subject to this Agreement. Wherever in this Agreement (or the Proxy)
there is a reference to a specific number of Shares of the equity securities of
the Company, then, upon the occurrence of any of foregoing events, the specific
number of Shares so referenced in this Agreement (or the Proxy) shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of stock by such event.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

  

 “Tri Capital”    

 

 

Tri Capital Energy Corporation

 

 

 

 

 

/s/ Gary Allen

 

 

Gary Allen   Chief Executive Officer  

 

“Securityholder”     

 

Wookey Search Technologies Corporation 

 

 

 

 

/s/ Mark Gustavson

 

Mark Gustavson  Chief Executive Officer       

“Company”

 

Confirming the restrictions on Transfer described in the Agreement above, and
that the Company agrees to use commercially reasonable efforts: (a) to assist in
the enforcement of the terms of this Agreement, including, without limitation;
(b) to inform the parties of this Agreement of any breach of this Agreement (to
the extent the Company has knowledge thereof); and (c) to assist the parties of
this Agreement in the exercise of their rights and the performance of their
obligations under this Agreement:

 

Regnum Corp.

 

/s/ Mark Gustavson                       

Mark Gustavson

Chief Executive Officer 

 

 

Page 6 of 6

Voting Agreement

 

 

 

IRREVOCABLE VOTING PROXY

 

Wookey Search Technologies Corporation, a Delaware corporation
(“Securityholder”), which beneficially owns 20 million shares of the common
stock of Regnum Corp., a Nevada corporation (the “Company” and the “Shares”,
which term shall include such other shares as it may come to own or have voting
control over, as described in greater detail in the Voting Agreement, dated
March 27, 2020, which this Irrevocable Voting Proxy is attached as an exhibit
to) of the Company as of the date hereof, hereby appoints Tri Capital Energy
Corporation, a Delaware corporation, as its proxy (the “Proxy”), with the power
to act alone and with full power of substitution, during and for the Term, as
Securityholder’s true and lawful attorney and irrevocable proxy, for and in the
Securityholder’s name, place and stead, to vote or act by written consent with
respect to the Shares owned or held by Securityholder as Securityholder’s proxy,
and to execute all appropriate instruments consistent with this Irrevocable
Voting Proxy on behalf of Securityholder, in all proceedings in which the vote
or written consent of the stockholders may be required or authorized by law
during the Term (including, but not limited to actual meetings of the
stockholders of the Company and written consents to action) regardless of
whether Securityholder actually attends any applicable meeting or signs any
applicable consent, or not, as if the undersigned were present and voting such
Shares.

 

Upon Securityholder’s execution of this Irrevocable Voting Proxy, any and all
prior proxies (other than this Irrevocable Voting Proxy) given by Securityholder
with respect to the subject matter contemplated by this Irrevocable Voting Proxy
are hereby revoked with respect to such subject matter and Securityholder agrees
not to grant any subsequent proxies with respect to such subject matter or enter
into any agreement or understanding with any person to vote or give instructions
with respect to such subject matter in any manner inconsistent with the terms of
this Irrevocable Voting Proxy until after the expiration of the Term (as defined
below).

 

The Proxy named above, and its assigns, are hereby authorized and empowered by
Securityholder, at any time prior to the end of the Term, to act as
Securityholder’s attorney and proxy to vote the Shares, and to exercise all
voting and other rights of Securityholder with respect to the Shares (including,
without limitation, the power to execute and deliver written consents pursuant
to the Nevada Revised Statutes (or such law applicable to the Company’s then
jurisdiction of organization)), at every annual, special or adjourned meeting of
the stockholders of the Company and in every written consent in lieu of such
meeting

 

The undersigned hereby affirms that this Irrevocable Voting Proxy, which shall
be irrevocable to the fullest extent permissible by law, is coupled with an
interest and ratifies and confirms all that the Proxy may lawfully do or cause
to be done by virtue hereof. This Irrevocable Voting Proxy shall terminate upon
the payment in full of that certain secured promissory note in the amount of
$400,000 entered into by the Securityholder to evidence amounts owed to the
Proxy dated February 26, 2020 (the “Term”).

 

All authority herein conferred shall be binding upon the heirs, representatives,
successors and assigns of Securityholder. Executed this 27th day of March 2020.

 

Wookey Search Technologies Corporation

 

/s/ Mark Gustavson                         

Mark Gustavson

Chief Executive Officer

 

 

  

 